Title: From Alexander Hamilton to James McHenry, 17 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N York March 17. 1800
          
          Your letter of the 14th. instant enclosing Regulations respecting certain Supplies and objects of special and extra expence has been delivered to me. I have likewise received Regulations respecting Quarters and servants to officers, and shall do whatever may depend upon me towards carrying them into effect.
          S of War
        